 Case 3:19-cv-02609-M-BK Document 19 Filed 02/18/21                 Page 1 of 1 PageID 608



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

GENARO MENDOZA,                                   §
         PLAINTIFF,                               §
                                                  §
V.                                                §     CASE NO. 3:19-CV-02609-M-BK
                                                  §
                                                  §
COMMISSIONER OF THE SOCIAL                        §
SECURITY ADMINISTRATION,                          §
          DEFENDANT.                              §

     ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
               OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. Plaintiff filed objections, and the District Court has made a de

novo review of those portions of the proposed findings and recommendation to which objection

was made. The objections are overruled, and the Court accepts the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       SO ORDERED this18th day of February, 2021.
